FINAL ACTION

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed with respect to claims 1, 10 and 13 have been fully considered but they are not persuasive. Over similar found features in claims 1, 10 and 13, Applicant argues prior art Mao does not teach:

“a selection circuit coupled between an input terminal of a boost control signal and an output terminal of a pixel signal, and suitable for generating the pixel signal with a boost voltage greater than the high voltage during the transmission period based on a selection control signal and a voltage applied to the floating diffusion node”. 
not distinguish itself from the prior art teachings of Mao. Mao’s invention is an image sensor 200 (Fig.2) having a 2D array of pixels, wherein each pixel may utilize 4 transistor circuitry (transfer, reset, source follower & selection circuits) and the control circuitry 220 may have boost control circuitry (para[0025-0026]) for providing FD boost capacitance feature as detailed in Figures 6A & 6B (FD nodes) and operates per timing diagrams of Figure 8A & 8B in view of para [0047-0050]. 

    PNG
    media_image1.png
    434
    615
    media_image1.png
    Greyscale

	Mao’s Fig. 8B is considered to teach Applicant’s argued claim “generating the pixel signal with a boost voltage greater (FD boost & FD potential in dotted box) than the high voltage (RST voltage) during the transmission period (TX) based on a selection control signal (RS) and a voltage applied to the floating diffusion node”.
Mao is considered to teach “a selection circuit coupled between an input terminal of a boost control signal and an output terminal of a pixel signal, and suitable for generating the pixel signal with a boost voltage greater than the high voltage during the transmission period based on a selection control signal and a voltage applied to the floating diffusion node”.
Mao’s Figure 7 is an image sensor without the FD boost circuitry, however, Examiner relies on the above discussed embodiments for an image sensor with FD boost circuitry.
	Mao teaches a first accumulation circuit may be a capacitor (i.e. 609 as in Fig.6A).
	Examiner also notes that Applicant’s para [0026] states: The terminology used herein is for the purpose of describing particular embodiments only and is not intended to be limiting of the inventive concept. As used herein, "connected/coupled" refers to one component not only directly coupling another component but also indirectly coupling another component through one or more intermediate components. Communication between two elements, whether direct or indirectly connected/coupled, may be wired or wireless, unless the context indicates otherwise.
	Since Applicant’s defines connected/coupled as direct or indirectly connected, this same standard must also be applied to the prior art Mao’s connected circuit components.
In conclusion, the Examiner maintains the rejection over the prior art Mao (US 2012/0153123). See the 35 USC 102 rejection detailed in this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao (US 2012/0153123).

	As per independent claim 1, (See Response to Arguments) Mao teaches an image sensing device (Mao: Figure 6B: image sensor shown. Figure 4: each pixel 410 utilizes 4T pixel architecture. Figure 2: pixel array pixels using 4 Transistor architecture & control circuit 220 includes FD boost circuitry, para[0025-0026]) comprising: 
a floating diffusion node (Mao: Figure 4: floating diffusion 417 is initialized with a first voltage (i.e. VDD voltage) when a reset transistor 415 RST is turned “ON” as shown in timing diagram per Figures 8A/8B.); 
a reset circuit coupled between a supply terminal of a high voltage and the floating diffusion node, and suitable for resetting the floating diffusion node to the high voltage (Mao: Figure 4: floating diffusion 417 is initialized with a first voltage (i.e. VDD voltage) when a reset transistor 415 RST is turned “ON” as shown in timing diagram per Figures 8A/8B.); 
a photodiode coupled between a supply terminal of a low voltage and a coupling node, and suitable for generating a photocharge based on incident light during an exposure period(Mao: Figure 4: photodiode 411 photo-charges are transferred to floating diffusion 417 when transfer transistor 412 is turned “ON”. See timing diagrams in Figures 8A/8B: TX turns “ON” after exposure period (i.e. image signal integration) which transfers photo-charges into floating diffusion 417); 
a transmission block coupled between the coupling node and the floating diffusion node, and suitable for transmitting the photocharge to the floating diffusion node during a transmission period based on a transmission control signal (Mao: Figure 4: photodiode 411 photo-charges are transferred to floating diffusion 417 when transfer transistor 412 is turned “ON”. See timing diagrams in Figures 8A/8B: TX turns “ON” after exposure period (i.e. image signal integration) which transfers photo-charges into floating diffusion 417); 
and a selection circuit coupled between an input terminal of a boost control signal and an output terminal of a pixel signal, and suitable for generating the pixel signal with a boost voltage greater than the high voltage during the transmission period based on a selection control signal and a voltage applied to the floating diffusion node (Figures 6A and 6B: pixel array 205 couples to floating diffusion boost capacitance via elements 605/607, wherein each pixel (i.e. Figure 4: pixel 410) couples a boost capacitor 609 to a floating diffusion 417 in order to boost the floating diffusion with a second voltage (i.e. boost voltage potential) during a boost period FD boost “ON” as shown in timing diagrams in Figures 8A/8B. Figure 4: the source follower 413 and select 414 transistors are activated to generate a pixel signal corresponding to a voltage stored in floating diffusion 471 which is shown by RS “ON” in timing diagrams per Figures 8A/8B. See paragraphs[0040, 0043-0044 and 0047].). 	As per claim 2, Mao teaches the image sensing device of claim 1, further comprising a first accumulation circuit coupled between the input terminal of the boost control signal and the floating diffusion node (Mao: Figures 6A and 6B: pixel array 205 couples to floating diffusion boost capacitance via elements 605/607, wherein each pixel (i.e. Figure 4: pixel 410) couples a boost capacitor 609 to a floating diffusion 417 in order to boost the floating diffusion with a second voltage (i.e. boost voltage potential) during a boost period FD boost “ON” as shown in timing diagrams in Figures 8A/8B.). 	As per claim 3, Mao teaches the image sensing device of claim 2, wherein the first accumulation circuit includes a parallel-plate capacitor (Figure 6A/6B: considered a parallel plate capacitor 609). 	As per claim 4, Mao teaches the image sensing device of claim 1, wherein the selection circuit includes: a driver coupled between an output node and the input (Mao: Figures 6A and 6B: pixel array 205 couples to floating diffusion boost capacitance via elements 605/607, wherein each pixel (i.e. Figure 4: pixel 410) couples a boost capacitor 609 to a floating diffusion 417 in order to boost the floating diffusion with a second voltage (i.e. boost voltage potential) during a boost period FD boost “ON” as shown in timing diagrams in Figures 8A/8B. Figure 4: the source follower 413 and select 414 transistors are activated to generate a pixel signal corresponding to a voltage stored in floating diffusion 471 which is shown by RS “ON” in timing diagrams per Figures 8A/8B. See paragraphs[0040, 0043-0044 and 0047].). 	As per claim 5, Mao teaches the image sensing device of claim 1, wherein the selection circuit generates the pixel signal with the high voltage during the reference period (Mao: see Figures 8A/8B). 	As per claim 6, Mao teaches the image sensing device of claim 5, wherein the selection circuit includes: a driver coupled between an output node and the input terminal of the boost control signal, and suitable for driving the output node to the high voltage during the reference period and driving the output node to the boost voltage during the transmission period, based on the voltage applied to the floating diffusion (Mao: Figures 6A and 6B: pixel array 205 couples to floating diffusion boost capacitance via elements 605/607, wherein each pixel (i.e. Figure 4: pixel 410) couples a boost capacitor 609 to a floating diffusion 417 in order to boost the floating diffusion with a second voltage (i.e. boost voltage potential) during a boost period FD boost “ON” as shown in timing diagrams in Figures 8A/8B. Figure 4: the source follower 413 and select 414 transistors are activated to generate a pixel signal corresponding to a voltage stored in floating diffusion 471 which is shown by RS “ON” in timing diagrams per Figures 8A/8B. See paragraphs[0040, 0043-0044 and 0047].). 	As per claim 7, Mao teaches the image sensing device of claim 1, further comprising a second accumulation circuit coupled between the floating diffusion node and the supply terminal of the low voltage (Mao: Figures 6A and 6B: pixel array 205 couples to floating diffusion boost capacitance via elements 605/607, wherein each pixel (i.e. Figure 4: pixel 410) couples a boost capacitor 609 to a floating diffusion 417 in order to boost the floating diffusion with a second voltage (i.e. boost voltage potential) during a boost period FD boost “ON” as shown in timing diagrams in Figures 8A/8B. Figure 4: the source follower 413 and select 414 transistors are activated to generate a pixel signal corresponding to a voltage stored in floating diffusion 471 which is shown by RS “ON” in timing diagrams per Figures 8A/8B.). 
	As per claim 8, Mao teaches the image sensing device of claim 7, wherein the second accumulation circuit includes a junction capacitor (Mao: Figures 6A and 6B: pixel array 205 couples to floating diffusion boost capacitance via elements 605/607, wherein each pixel (i.e. Figure 4: pixel 410) couples a boost capacitor 609 to a floating diffusion 417 in order to boost the floating diffusion with a second voltage (i.e. boost voltage potential) during a boost period FD boost “ON” as shown in timing diagrams in Figures 8A/8B. Figure 4: the source follower 413 and select 414 transistors are activated to generate a pixel signal corresponding to a voltage stored in floating diffusion 471 which is shown by RS “ON” in timing diagrams per Figures 8A/8B.). 	As per claim 9, Mao teaches the image sensing device of claim 1, wherein the reset circuit resets the floating diffusion node to the high voltage during a pixel reset period before the reference period based on the reset control signal, and the transmission block resets the photodiode to the high voltage during the pixel reset period based on the transmission control signal(Mao: Timing diagram per Figures 8A: the overlap period of the reset RST activated “ON” and transfer TX activated “ON” initializes both the floating diffusion 417 and photodiode  411 with first voltage (i.e. VDD voltage). Subsequently, the transfer TX activates “OFF”, while the reset RST is activate “ON” for initializing the floating diffusion 417 with first voltage (i.e. VDD voltage). independent claim 10, Mao teaches an operating method of an image sensing device comprising: resetting a floating diffusion node to a high voltage, generating a pixel signal with the high voltage based on a voltage applied to the floating diffusion node, during a reference period, transmitting a photocharge generated from a photodiode to the floating diffusion node; and generating the pixel signal with a boost voltage greater than the high voltage based on the voltage applied to the floating diffusion node, during a transmission period after the reference period (See Response to Arguments cited teachings, discussion and claim 1 cited teachings. Mao: Figure 4: floating diffusion 417 is initialized with a first voltage (i.e. VDD voltage) when a reset transistor 415 RST is turned “ON” as shown in timing diagram per Figures 8A/8B).  	As per claim 11, Mao teaches the operating method of claim 10, wherein the generating of the pixel signal with the boost voltage includes: driving an output node to the boost voltage based on the voltage applied to the floating diffusion node during the transmission period; and outputting a data signal corresponding to the voltage applied to the floating diffusion node as the pixel signal during the transmission period (Figures 6A and 6B: pixel array 205 couples to floating diffusion boost capacitance via elements 605/607, wherein each pixel (i.e. Figure 4: pixel 410) couples a boost capacitor 609 to a floating diffusion 417 in order to boost the floating diffusion with a second voltage (i.e. boost voltage potential) during a boost period FD boost “ON” as shown in timing diagrams in Figures 8A/8B. Figure 4: the source follower 413 and select 414 transistors are activated to generate a pixel signal corresponding to a voltage stored in floating diffusion 471 which is shown by RS “ON” in timing diagrams per Figures 8A/8B. See paragraphs[0040, 0043-0044 and 0047].). 	As per claim 12, Mao teaches the operating method of claim 10, wherein the generating of the pixel signal with the high voltage includes: driving an output node to the high voltage based on the voltage applied to the floating diffusion node during the reference period; and outputting a reference signal corresponding to the voltage applied to the floating diffusion node as the pixel signal during the reference period (Figures 6A and 6B: pixel array 205 couples to floating diffusion boost capacitance via elements 605/607, wherein each pixel (i.e. Figure 4: pixel 410) couples a boost capacitor 609 to a floating diffusion 417 in order to boost the floating diffusion with a second voltage (i.e. boost voltage potential) during a boost period FD boost “ON” as shown in timing diagrams in Figures 8A/8B. Figure 4: the source follower 413 and select 414 transistors are activated to generate a pixel signal corresponding to a voltage stored in floating diffusion 471 which is shown by RS “ON” in timing diagrams per Figures 8A/8B. See paragraphs[0040, 0043-0044 and 0047].).  	As per independent claim 13, Mao teaches an operating method of an image sensing device comprising: resetting a floating diffusion node to a high voltage, boosting the floating diffusion node to a boost voltage greater than the high voltage based on a capacitive coupling effect, generating a pixel signal with the boost voltage based on a (See Response to Arguments cited teachings and discussion. See Figure 6A and Timing diagrams 8A/B in view of teachings in claim 1). 	As per claim 14, Mao teaches the operating method of claim 13, wherein the generating of the pixel signal during the transmission period includes: driving an output node to the boost voltage based on the voltage applied to the floating diffusion node during the transmission period; and outputting a data signal corresponding to the voltage applied to the floating diffusion node as the pixel signal during the transmission period(Mao: See Timing diagrams 8A/B in view of teachings in claim 1 and Response to Arguments cited teachings and discussion.). 	As per claim 15, Mao teaches the operating method of claim 13, wherein the generating of the pixel signal during the reference period includes: driving an output node to the boost voltage based on the voltage applied to the floating diffusion node during the reference period; and outputting a reference signal corresponding to the voltage applied to the floating diffusion node as the pixel signal during the reference period (Mao: See Timing diagrams 8A/B in view of teachings in claim 1 and Response to Arguments cited teachings and discussion.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 












Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is 571-270-5252.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698